Citation Nr: 1015937	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for right shoulder strain.

2.  Entitlement to initial disability ratings for residuals 
of left ankle fracture in excess of 0 percent prior to 
September 25, 2009, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating 
for left lower extremity neuropathy.

4.  Entitlement to an initial compensable disability rating 
for gastroesophageal reflux disease (GERD) with positive H. 
pylori.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to May 
2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by Regional Offices (ROs) of 
the United States Department of Veterans Affairs (VA).  In a 
December 2005 rating decision, the RO granted service 
connection for multiple conditions, and assigned disability 
ratings.  With respect to the conditions addressed in the 
current appeal, the RO assigned a 10 percent rating for right 
shoulder strain, and 0 percent ratings for residuals of left 
ankle fracture, left lower extremity neuropathy, and GERD.  
In an October 2009 rating decision, the RO increased the 
rating for residuals of left ankle fracture to 10 percent, 
effective September 25, 2009.

In a September 2008 rating decision, the RO denied the 
Veteran's claims for service connection for a brain tumor in 
the pituitary region, and for a temporary total disability 
rating during inpatient treatment for that tumor.  The 
Veteran filed a notice of disagreement with the September 
2008 rating decision.  The RO issued a statement of the case 
regarding that appeal.  The Veteran has not perfected the 
appeal, however, by filing a substantive appeal.  Therefore, 
those claims are not before the Board on appeal.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.32, 20.200 
(2009).


FINDINGS OF FACT

1.  From May 14, 2005, right shoulder strain has produced 
pain and limitation of motion, without limitation of motion 
above the shoulder level.

2.  Prior to March 30, 2006, the surgically repaired left 
ankle fracture produced residual soreness but no limitation 
of motion. 

3.  From March 30, 2006, the surgically repaired left ankle 
fracture produced some limitation of motion and X-ray 
evidence of minimal degenerative changes. 

3.  Marked limitation of left ankle motion has not been 
shown.

4.  Left lower extremity neuropathy has been manifested by 
paresthesias and diminished sensation comparable to no more 
than mild incomplete paralysis of the left superficial 
peroneal nerve.

5.  From May 14, 2005, GERD with positive H. pylori has 
produced intermittent epigastric pain and pyrosis, and 
requires continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right shoulder strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5201 (2009).

2.  Prior to March 30, 2006, the criteria for a compensable 
evaluation for residuals of a left ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R § 4.71a, 
Diagnostic Code 5024, 5271 (2009).

3.  Beginning March 30, 2006, the criteria for a 10 percent 
rating, but no higher, for residuals of a left ankle fracture 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R § 4.71a, 
Diagnostic Codes 5010, 5271 (2009).

4.  From September 25, 2009, the criteria for a rating in 
excess of 10 percent for residuals of a left ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R 
§ 4.71a, Diagnostic Codes 5010, 5271 (2009).

5.  The criteria for a compensable evaluation for left lower 
extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8622, 8722 
(2009).

6.  From May 14, 2005, the Veteran's GERD with positive H. 
pylori more nearly approximates the criteria for a 10 percent 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided preadjudication VCAA notice in 
an August 2005 letter.  The RO advised the Veteran what 
information and evidence was needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  A January 
2007 letter advised the Veteran how VA determines disability 
ratings and effective dates.  Similar information was 
provided in a July 2008 letter.  The case was last 
adjudicated in an October 2009 supplemental statement of the 
case.

However, the appeal arises from the initial award of service 
connection for the claimed conditions.  In Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, VA's duty to notify 
in this case has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, VA examination reports, and the transcript of a 
hearing that the Veteran had in April 2007 before a hearing 
officer at the Pittsburgh RO.

In this case, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written argument, 
testifying at a hearing, and reporting for VA examinations.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process, and she has done so.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Right Shoulder Strain

The Veteran contends that her chronic right shoulder strain 
warrants a rating higher than the 10 percent rating that the 
RO assigned.  

The evidence establishes that the Veteran is left hand 
dominant.  The RO has evaluated her right shoulder disability 
as comparable to tenosynovitis, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  Under that code, tenosynovitis is 
rated like degenerative arthritis, based on limitation of 
motion of the affected joint.  If limitation of motion is 
noncompensable under the diagnostic code for the joint 
involved, the joint disorder is assigned a rating of 10 
percent for each major joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  For limitation of motion in the minor 
(nondominant) shoulder to be rated higher than 10 percent, 
motion of the arm must be limited to the shoulder level or 
lower.  38 C.F.R. § 4.71a, Diagnostic Code 

The Veteran's service treatment records reflect that she 
sustained an injury of her right shoulder while participating 
in sports in October 2002.  She had two courses of physical 
therapy, but had ongoing pain in her right shoulder.

On VA medical examination in August 2005, the Veteran 
reported that she was employed full time in a retail 
business.  She stated that problems in her left ankle, left 
knee, and right shoulder became worse with the lifting, 
squatting, and stocking shelves involved in her work.  She 
indicated that with any overhead lifting, or with overhead 
activity such as with getting dressed, she felt catching, 
pain, and weakness in her right shoulder.  She stated that, 
when exercising, she could no longer do pull-ups because of 
pain in her right shoulder, and that her right shoulder 
became very sore after thirteen to fifteen push-ups.

The examiner found that the Veteran's right shoulder was 
slightly tender to palpation at the posterior aspect of the 
joint.  The examiner palpated popping with a passive range of 
motion.  The shoulder had motion to 90 degrees each of 
external and internal rotation, with pain at 90 degrees in 
each of those directions.  There was forward flexion to 180 
degrees, and abduction to 180 degrees with slight catching 
causing minimal pain.  Supination and pronation were within 
normal limits.  The examiner did not observe any weakness, 
decreased endurance, or easy fatigability with repetitive 
motion, and the ranges of motion did not change with 
repetition.  Right shoulder X-ray did not show any 
abnormality.  An MRI of the right shoulder did not show any 
full thickness supraspinatus tear.  There was an increased 
signal within the supraspinatus tendon near its insertion on 
the humeral head.  Suboptimal imaging made it difficult to 
exclude a tear.  The radiologist's impression was tendinosis 
versus partial thickness tear of the supraspinatus tendon.  
The examiner's impression was right shoulder strain.

In the April 2007 hearing at the RO, the Veteran reported 
that if she moved her right shoulder past 90 degrees, it 
caught, made an audible sound, and became painful.  She 
stated that the shoulder also became painful with changes in 
the weather.  She indicated that she worked as an emergency 
medical technician, and that weakness in her right shoulder 
caused her to rely more on her left hand and arm when lifting 
patients and gurneys.

On VA examination in June 2007, the Veteran's right shoulder 
had forward flexion from 0 to 30 degrees, with pain at 30 
degrees.  The Veteran was able to continue on to 170 degrees.  
She had extension from 0 to 50 degrees, with no pain.  She 
had external rotation to 80 degrees, with pain from 30 
degrees.  She had internal rotation from 0 to 90 degrees, 
with no pain.

On VA examination in September 2009, the Veteran indicated 
that she currently worked in an office job.  She reported 
ongoing pain in her right shoulder.  She indicated that she 
had pain in the shoulder with reaching overhead, lifting ten 
to fifteen pounds, pushing, or pulling, and with cold damp 
weather.  She stated that he had flare-ups of worse pain four 
to five times per week, with each flare-up lasting about an 
hour.  She related that the shoulder was stiff in the morning 
and at the end of the day.  She reported that the shoulder 
felt excessively warm with activity, including after three 
repetitions of motion during the examination.  She stated 
that the shoulder was weak with lifting.  She stated that 
shoulder pain required adjustments in how she washed, 
dressed, cooked, and did household cleaning and laundry.  She 
indicated that the shoulder disability made her no longer 
able to play softball or tennis or do yard work.  She 
reported that the shoulder disorder did not affect her tasks 
at work.

The examiner noted that the Veteran's right shoulder had 
tenderness with palpation over the glenohumeral joint and 
posterior shoulder.  The shoulder had 120 degrees of forward 
flexion, with pain, 160 degrees of abduction, with pain, 90 
degrees of external rotation, with pain, and 70 degrees of 
internal rotation, with pain.  With repetitive motion, there 
was increased pain, but no increase in weakness.  The range 
of motion in some directions increased with repeated motion, 
to 140 degrees of forward flexion, 170 degrees of abduction, 
and 90 degrees of internal rotation.  The strength of the 
shoulder was 5/5, with slight giving way secondary to pain.  
X-rays of the shoulder did not show deformities or acute 
injury.

On VA medical examinations in 2005, 2007, and 2009, the 
Veteran had motion of her right shoulder above the shoulder 
level.  The examinations confirmed her reports that she has 
pain in the shoulder with motion above the shoulder level.  
The pain with motion, however, does not preclude motion above 
the shoulder level, and does not produce disability 
equivalent to limitation of motion to the shoulder level.  
See DeLuca, supra.  Thus, the right shoulder disability does 
not warrant a rating higher that the current 10 percent 
rating.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her right shoulder disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for her right shoulder.


Left Ankle Fracture

The Veteran sustained a fracture of her left ankle during 
service, in December 2003.  She has appealed the initial 0 
percent rating that the RO assigned for disability residual 
to that fracture, effective from May 14, 2005, the day after 
separation from service.  She has also appealed the 10 
percent rating the RO later assigned, effective from 
September 25, 2009.

The RO has evaluated the ankle fracture residuals based on 
limitation of motion of the ankle.  The rating schedule 
provides for rating marked limitation of motion of an ankle 
as 20 percent disabling, and moderate limitation of motion as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  For VA rating purposes, the full range of dorsiflexion 
of the ankle is to 20 degrees, and the full range of plantar 
flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Impairment of the fibula is rated at 40 percent if there is 
nonunion with loose motion requiring a brace.  Fibula 
impairment with malunion and ankle disability is rated at 30 
percent if ankle disability is marked, 20 percent if 
moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2009).

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  With any form of arthritis, painful 
motion is an important factor.  It is the intention of the 
rating schedule to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in 
order where arthritis is established by 
X-ray findings and no actual limitation of motion of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Where compensable limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is 
not applicable.  

During service, in December 2003, the Veteran fell and 
sustained a left comminuted distal fibula fracture.  She 
underwent open reduction internal fixation (ORIF) surgery in 
January 2004.  The surgical repair included fixation of the 
fractured fibula with screws and a plate.  Her cast was 
removed in February 2004.  The ankle was placed in a Bledsoe 
brace, and partial weight bearing was begun.  In March 2004, 
the ankle had 10 degrees of dorsiflexion and 20 degrees of 
plantar flexion.  In April 2004, the Veteran was fully weight 
bearing, and reported no pain with walking.  The ankle had 20 
degrees each of dorsiflexion and plantar flexion.

On orthopedic follow-up in July 2004, the Veteran reported 
having no pain with walking.  She was not returned to jogging 
or other strenuous activity.  On examination, motor strength 
of the left ankle was 5/5.  In August 2004, the clinician 
noted that the Veteran was fully weight bearing, but should 
limit running in response to pain, and should not do any 
jumping.

On orthopedic follow-up in February 2005, the Veteran 
indicated that she was running about one mile a day.  The 
clinician noted good dorsiflexion and plantar flexion.  Left 
ankle X-rays showed a well-aligned healed distal fibula 
fracture with intact hardware.  The clinician recommended 
continuing low impact exercise, and avoidance of high impact 
activity.  In a medical history completed in March 2005, in 
preparation for separation from service, the Veteran 
indicated that she wore an ankle brace as needed, usually 
with running.

After service, on VA examination in August 2005, the Veteran 
reported that she worked full time in a retail business.  She 
stated that problems in her left ankle, left knee, and right 
shoulder became worse with the lifting, squatting, and 
stocking shelves involved in her work.  She indicated that 
she had daily pain in her left ankle, and brief, sharp pains 
in the foot and lower leg several times per day.  She 
reported that she had difficulty running, and that swelling 
developed in her left ankle after running about half a mile.  
She stated that she wore an ankle brace when performing 
activity.  She stated that she had subluxation of the left 
ankle two to three times per day, and locking of the ankle in 
the wintertime.

The examiner found that the Veteran's left ankle was tender 
to palpation around the lateral aspect of the joint.  The 
ankle was slightly sore, but had a full range of motion, with 
20 degrees of dorsiflexion and 45 degrees of plantar flexion, 
and a 360 degree circular range of motion.  With repetitive 
motion, there was no evidence of weakness, decreased 
endurance, easy fatigability, or decreased range of motion.  
Sore pain was the most limiting factor.  The examiner's 
impression was a healed left ankle fracture with residual 
pain.

In a March 30, 2006 VA orthopedic consultation, the Veteran 
reported a recent increase in pain and instability in her 
left ankle.  She stated that she had been able to run/walk 
without problems, but in the past two to four weeks she had 
experienced throbbing and slipping of the ankle on stairs.  
The clinician noted tenderness to palpation and mild 
effusion.  There were full ranges of dorsiflexion, plantar 
flexion, inversion, and eversion.  There was mild pain with 
the passive range of motion.  The clinician ordered an ankle 
brace.  The examiner noted the Veteran's pain/instability for 
the past few weeks were suggestive of early arthritis.  An X-
ray was ordered.  On May 2006 X-rays, the left ankle mortise 
appeared intact.  There was minimal calcification of the 
interosseous membrane, and there were minimal degenerative 
changes, including at the talonavicular joint.

In the April 2007 hearing, the Veteran reported ongoing pain 
in her left ankle.  She stated that her ankle became swollen 
with prolonged walking.  She indicated that she wore a brace 
on the ankle with any considerable activity, to prevent the 
ankle from rolling over.  She reported that she had studied 
dance in high school, and that her ankles had developed above 
average flexibility.  She stated that since the injury in 
service, however, the range of motion of her left ankle was 
less than that of her right ankle.

On VA examination in June 2007, the range of motion of the 
left ankle was to 20 degrees of dorsiflexion, 30 degrees of 
plantar flexion, 10 degrees of inversion, and 5 degrees of 
eversion.  Left ankle X-rays showed plates and screws from 
fixation of the fracture, with an intact ankle mortise, and 
no significant interval change compared to X-rays taken in 
May 2006.

On VA examination in September 2009, the Veteran reported 
that she had an office job.  She related having pain in her 
left ankle after walking one mile.  She stated that left 
ankle pain limited her endurance for standing to 30 or 40 
minutes.  She indicated that going up or down stairs brought 
on left ankle pain, as did cold damp weather.  She reported 
that left ankle pain flared up in the mornings and evenings.  
She stated that her left ankle and foot were weak when she 
used an elliptical training machine.  She indicated that she 
had given up playing tennis and softball because of the 
problems with her left ankle and right shoulder.

The examiner found no tenderness or effusion in the left 
ankle or foot.  The strength of the left ankle was 3/5 with 
dorsiflexion and 5/5 with plantar flexion.  The ankle had 15 
degrees of dorsiflexion with no pain, but with tightness.  
Plantar flexion was to 30 degrees with stiffness and 
tightness, but no pain.  Inversion was to 20 degrees, 10 
degrees short of normal.  Eversion was to 15 degrees, 5 
degrees short of normal.  With repetitive range of motion, 
there was no pain, and the ranges of motion did not decrease, 
but there was increased weakness and decreased endurance.  
There was slight atrophy of the left calf, as it measured 44 
centimeters, while the right calf measured 44.5 centimeters.  
The arch of the left foot was fairly well maintained, and the 
Achilles tendon was in good alignment with the heel.  X-rays 
showed a healed fracture, with hardware intact.  The 
examiner's impression was left ankle fracture with surgical 
repair, residual pain, and decreased range of motion.

After the left fibula fracture and surgery, treatment records 
show substantial, but not complete, recovery of the Veteran's 
left ankle functioning over the remainder of her service.  
Prior to March 30, 2006 objective findings failed to reveal 
limitation of motion of the left ankle and X-rays did not 
reveal arthritis.  Indeed, it was noted on the March 30, 2006 
consultation that she had been able to run/walk without 
problems until a few weeks previously.  Thus, a compensable 
evaluation is not warranted prior to that date.  

However, on the March 30, 2006 VA orthopedic consult she 
reported she began experiencing pain and slipping of the 
ankle a few weeks previously.  The examiner suspected early 
arthritis, and noted that while she had full range of motion, 
mild pain was noted on passive motion of the ankle.  An X-ray 
in May 2006 confirmed early degenerative findings.  The Board 
concludes that beginning March 20, 2006 the evidence supports 
a compensable evaluation under Diagnostic Code 5010.  See 
Lichtenfels, supra.   

The VA examinations in 2007 and 2009 showed limitation of 
motion of the left ankle.  The remaining ranges of motion, 
compared with full ranges of motion, were at most moderately 
limited, but not markedly limited.  The limitation of motion 
therefore does not warrant a rating higher than 10 percent 
under Diagnostic Code 5271.  Repeated left ankle X-rays have 
shown the surgery and hardware repaired the fibula without 
residual nonunion or malunion.  There is therefore no basis 
for a rating under Diagnostic Code 5262.  Thus, an evaluation 
in excess of 10 percent for the left ankle fracture residuals 
is not warranted at any point from March 20, 2006.


Left Lower Extremity Neuropathy

Since the left ankle fracture and surgery, the Veteran has 
reported neurological symptoms, such as numbness, tingling, 
and paresthesias, in her left foot and lower leg.  The RO 
established service connection for left lower extremity 
neuropathy, separate from the service connection for 
residuals of left ankle fracture.  The Veteran has appealed 
the initial noncompensable rating that the RO assigned for 
the neuropathy.

The RO has evaluated the left lower extremity neuropathy as a 
disorder of the anterior tibial or deep peroneal nerve, under 
38 C.F.R. § 4.124a.  Complete paralysis of that nerve, with 
dorsal flexion of the foot lost, is rated at 30 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8523 (2009).  Incomplete 
paralysis of the nerve, or neuritis or neuralgia comparable 
to incomplete paralysis, is rated at 20 percent if severe, 
10 percent if moderate, and 0 percent if mild.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8523, 8623, and 8723 (2009).  

Service and post-service medical records show findings 
regarding the Veteran's musculocutaneous or superficial 
peroneal nerve.  Complete paralysis of that nerve, with 
eversion of the foot weakened, is rated at 30 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8522.  Incomplete 
paralysis of the nerve, or neuritis or neuralgia comparable 
to incomplete paralysis, is rated at 20 percent if severe, 
10 percent if moderate, and 0 percent if mild.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8522, 8622, and 8722.

The Veteran had left ankle surgery in January 2004.  On 
orthopedic follow-up in May 2004, the Veteran reported 
numbness on the top of her left foot, and an electric shock 
sensation from the top of the foot radiating toward the toes.  
The treating clinician found that sensation to light touch 
was intact in the deep peroneal nerve, and decreased in the 
superficial peroneal nerve.  The Veteran's gait was abnormal.  
The clinician referred the Veteran for physical therapy to 
address sensation, range of motion, and gait.

In July 2004, the Veteran reported a lack of sensation over 
the dorsum of her left foot, and the clinician found 
diminished sensation in the superficial peroneal nerve 
distribution.  The clinician indicated that the neurological 
findings could be due to a scar phenomenon or to compressive 
type neuropathy.  Diminished but ongoing superficial peroneal 
nerve paresthesias were noted on follow up in February 2005.  
At that time, the Veteran had fully returned to weight 
bearing, and was running about one mile a day.

On VA examination in August 2005, the Veteran reported a 
tingling sensation on the dorsal aspect and to the edges of 
her left foot.  She stated that she sometimes had trouble 
feeling where her left foot was placed, and that this 
occasionally caused her to stumble or fall.  The examiner's 
impressions included left foot neuropathy secondary to left 
ankle surgery.  In VA outpatient treatment in March 2006, the 
Veteran reported paresthesias in her left ankle.  The 
clinician ordered an ankle brace.

In the April 2007 RO hearing, the Veteran indicated that she 
had numbness in her left foot and that sometimes she could 
not feel where that foot was.  She said that this sometimes 
caused her to misjudge the placement of her foot, and to 
misstep, stumble, or fall.

On VA examination in June 2007, the Veteran reported having 
numbness, tingling, and electric shock and buzzing sensations 
in her left ankle and foot.  She stated that she did not feel 
her foot until her foot was in contact with something.  She 
indicated that when she walked she did not know where she was 
placing her foot.  The examiner noted the dorsal surface of 
the Veteran's left foot had decreased sensation to 
monofilament compared to that of her right foot.  There was 
increased sensitivity to vibratory sensation.  The Veteran's 
left ankle had 5 degrees of eversion.  The examiner provided 
an impression of paresthesias of the left peroneal nerve due 
to the left ankle fracture.

On VA examination in September 2009, the Veteran reported 
pain in her left ankle, and numbness and tingling in the side 
of the left ankle and the sole of the left foot.  She 
indicated that the neuropathic symptoms sometimes worsened 
with prolonged sitting, and extended into her left calf.  On 
examination, the strength of the left foot was 3/5 with 
dorsiflexion and 5/5 with plantar flexion.  Sensation to 
monofilament was diminished in the sole of the left foot, the 
dorsal surface of that foot, and the lateral aspect of the 
left ankle.  Vibratory sensation was decreased in the toes, 
but hypersensitive at the lateral ankle.  Inversion of the 
ankle was to 20 degrees.  Eversion of the left ankle was to 
15 degrees.  Proprioception of the left foot was normal.  The 
Veteran's gait was within normal limits.  The examiner 
included an impression of left superficial peroneal nerve 
paresthesias.

Medical examinations confirm the Veteran's reports of 
decreased sensation and paresthesias in her left foot and 
ankle.  Pursuant to 38 C.F.R. § 4.124a, when the nerve 
involvement is wholly sensory, the rating assigned should be 
for mild, or at most moderate disability.  Overall, the 
neuropathy disability picture reflects sensory disturbance 
and more nearly approximates mild incomplete paralysis of the 
left superficial peroneal nerve.  Thus, an initial 
compensable rating is not warranted. 

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her left lower extremity 
neuropathy.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for left lower extremity neuropathy.



GERD with positive H. pylori

During service, the Veteran sought treatment for abdominal 
pains.  Testing revealed a high level of Helicobacter pylori.  
On subsequent occasions she had additional treatment, 
including medications, for stomach pain and heartburn.  She 
has appealed the initial noncompensable rating that the RO 
assigned for her service-connected digestive system disorder, 
described as GERD.  The VA rating schedule does not have a 
diagnostic code that specifically addresses GERD.  The RO has 
evaluated the Veteran's GERD as comparable to hiatal hernia, 
which has the following rating criteria:

Symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health  
.........................................
............... 60 percent

Persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health  
..................................... 30 
percent

With two or more of the symptoms for the 
30 percent evaluation of less severity  
............................. 10 percent

38 C.F.R. § 4.114, Diagnostic Code 7346.

In outpatient treatment during service in February 2003, the 
Veteran reported that approximately every three months she 
had episodes of severe epigastric cramping with heartburn, 
with each episode lasting three to four days.  She stated 
that between those episodes she was asymptomatic.  In 
February 2005, a treating physician noted that the Veteran's 
GERD was stable on daily medications.

After service, in VA outpatient treatment in August 2005, it 
was noted that the Veteran was on ongoing medications for 
reflux.  On VA examination in August 2005, the Veteran 
reported a history of abdominal cramping and esophageal 
reflux.  She stated that the symptoms presently were 
controlled with medications.  In outpatient treatment in 
April 2006, medications to control reflux were continued.

In the April 2007 RO hearing, the Veteran reported that she 
was on two daily medications to control reflux, with 
increased doses as necessary for increased symptoms.  She 
stated that she also restricted her diet to help control the 
symptoms. She stated that she had gone to the VA emergency 
room multiple times over the past year for flare-ups with 
more severe symptoms.

On VA examination in June 2007, the Veteran indicated that 
she did not have difficulty swallowing food.  She reported 
that about once a month she had epigastric pain and reflux 
into the back of her throat.  She stated that she did not 
have vomiting.  She indicated that she took daily medications 
to control her digestive disorder, and that she had nausea if 
she missed her medications for a day.  She reported that she 
had to try to keep to a modified, bland diet.  She stated 
that she slept with her head raised by multiple pillows, and 
that she had been instructed not to eat after 7 p.m.  The 
examiner continued the diagnosis of GERD.

On VA examination in September 2009, the Veteran reported 
that she continued on daily medications for GERD.  She stated 
that she had episodes of pain in her stomach and esophagus, 
with reflux.  She reported that she had reflux after every 
meal.  She indicated that she did not have vomiting, and had 
not lost weight.  She stated that her reflux did not cause 
her problems with work or household tasks.  The examiner 
noted ongoing GERD, treated with medications.

The evidence indicates that the Veteran has been on 
medications for GERD fairly continuously since service.  She 
has reported symptoms of heartburn and abdominal cramping and 
pain, but does not have arm pain, or impairment of her 
health.  Thus, her GERD symptoms more nearly approximate the 
criteria for a 10 percent rating under Diagnostic Code 7346.  
However, the symptoms do not warrant a rating higher than 10 
percent as there is no evidence of persistently recurrent 
dysphagia, substernal arm or shoulder pain related to GERD or 
considerable impairment of health.  


Other Considerations

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine and 
applied it when awarding higher evaluations.  However, as the 
preponderance of the evidence is against the appellant's 
claims for evaluations higher than those assigned, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether the Veteran's 
disabilities presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's left ankle, left leg neuropathy, right 
shoulder disorder, or GERD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, 
her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 




ORDER

Entitlement to an initial disability rating higher than 10 
percent for right shoulder strain is denied.

Prior to March 30, 2006, entitlement to a compensable 
disability rating for residuals of left ankle fracture is 
denied. 

Beginning March 30, 2006, entitlement to a 10 percent 
disability rating for residuals of left ankle fracture is 
granted, is subject to the laws and regulations controlling 
the disbursement of monetary benefits.

Since March 30, 2006, entitlement to a disability rating 
higher than 10 percent for residuals of left ankle fracture, 
is denied.

Entitlement to a compensable evaluation for left lower 
extremity neuropathy is denied.

From May 14, 2005, entitlement to a 10 percent disability 
rating for GERD is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.





____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


